Exhibit 31.1 RULE 13a-14(a)/15d-14(a) CERTIFICATIONOF CHIEF EXECUTIVE OFFICER I, Michael Willoughby, certify that: 1. I have reviewed this annual report on Form 10-K/A of PFSweb, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the periods covered by this report; Date: April 29, 2016 By: /s/ MICHAEL WILLOUGHBY Chief Executive Officer
